Name: 85/627/EEC: Commission Decision of 17 December 1985 amending, because of the accession of Spain and Portugal, Decision 76/805/EEC laying down additional provisions concerning surveys of pig production to be carried out by the Member States
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  means of agricultural production;  Europe;  economic analysis
 Date Published: 1985-12-31

 Avis juridique important|31985D062785/627/EEC: Commission Decision of 17 December 1985 amending, because of the accession of Spain and Portugal, Decision 76/805/EEC laying down additional provisions concerning surveys of pig production to be carried out by the Member States Official Journal L 379 , 31/12/1985 P. 0025 - 0025 Finnish special edition: Chapter 3 Volume 20 P. 0096 Spanish special edition: Chapter 03 Volume 40 P. 0146 Swedish special edition: Chapter 3 Volume 20 P. 0096 Portuguese special edition Chapter 03 Volume 40 P. 0146 COMMISSION DECISION of 17 December 1985 amending, because of the accession of Spain and Portugal, Decision 76/805/EEC laying down additional provisions concerning surveys of pig production to be carried out by the Member States (85/627/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Having regard to Council Directive 76/630/EEC of 20 July 1976 concerning surveys of pig production to be carried out by the Member States (1), and Commission Decision 76/805/EEC of 1 October 1976 laying down additional provisions concerning surveys of pig production to be made by Member States (2),Whereas it is necessary to make certain technical amendments to the text of the said Decision, Whereas, in accordance with Article 2 (3) of the Treaty of Accession the Community institutions may adopt the measures referred to in Article 396 of the Act before the date of accession, HAS ADOPTED THIS DECISION:Article 1With effect from 1 March 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal, Decision 76/805/EEC shall be amended as follows: The following shall be added to Article 2: 'Spain: Comunidades autonomas Portugal: Regioes'. Article 2This Decision is addressed to the Member States. Done at Brussels, 17 December 1985. For the Commission Alois PFEIFFER Member of the Commission (1) OJ No L 223, 16. 8. 1976, p. 4. (2) OJ No L 285, 16. 10. 1976, p. 31.